DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 04/13/2022. Claims 3, 5, 10 and 16 have been cancelled. Claims 1, 9 and 15 have been amended. Currently, claims 1-2, 4, 6-9, 11-15 and 17-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 04/13/2022 have been considered but are moot in view of the new ground(s) of rejection. 
	Consider amended claim 1, applicant argues the combination of Robinson and Carlsson does not disclose the amended feature “the audio signal is filtered to a specific frequency range”. The Examiner respectfully disagrees. Robinson, in par [0068] and [0069], discloses audio filters, which is well-known in the art for filtering the audio signal to specific frequency ranges. Therefore, the combination of Robinson and Carlsson discloses the amended feature in question.

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. PGPub 2016/0057537 A1) in view of Carlsson et al. (US 20150215723 A1).
Consider claim 1, Robinson discloses a device comprising: 
a storage for instructions and configuration parameters required by the device; a plurality of Bluetooth (BT) speakers, each of the BT speakers having a separate identification number (read as each of the Bluetooth devices has its own Bluetooth address/identifier, and audio identifiers would relate to capabilities of the speaker (e.g., output device) that would be utilized by the audio processor to produce the effects of sound localization and movement, par [0058] and [0048]) and a frequency range of sound (read as the plurality of Bluetooth devices/speakers having various characteristics/capabilities such as equalization of frequencies and bands, and the user set the desired audio configurations (par [0050]-[0054] and [0068]);
an audio processor coupled to the storage (read as a circuit within management device that generates assigned audio information with associated audio channels for first and second devices which are unknown devices, figures 3 and 4, par [0054] and [0068]-[0072]), the audio processor to execute instructions to: scan, connect, and receive the identification number of each of the BT speakers (read as the Bluetooth discovery which allows the management devices to detect and connect to other devices with, i.e. Bluetooth address, plurality of Bluetooth speaker devices, par [0048] and [0059]);
detect features of the first and second connected BT listening devices based from the received identification numbers, the features of each listening device having different features (read as the advertising of device capabilities using SDP and the management device detects interface devices that support A2DP streaming, par [0059] and [0060]); 
search a depository to retrieve data associated for each connected BT listening device based upon the identification numbers; manipulate an audio signal based from the detected features associated to each identifier number, the audio signal is filtered to a specific frequency range, the audio signal being manipulated into a plurality of audio signals corresponding to the plurality of BT speakers such that each of the plurality of audio signals is manipulated to include the frequency range of sound associated with a corresponding one of the plurality of BT speakers (read as the generations of assigned audio information with associated audio channels for first and second devices, the audio channel has an audio characteristic associated therewith and relate to a desired audible output for a particular speaker; audio characteristics relate to treble, bass, volume, equalization of frequencies and bands, audio filters for filter the audio signal to desired frequencies, reverb, sound effects, and/or other audio characteristics, figure 5, par [0068]-[0069]); 
facilitate transmission of the manipulated audio signal to the connected BT speakers; and a set of BT transceivers for transmitting audio to external BT listening devices (read as, in a manual mode, the user can interact with each of the interface devices 120a, 120b, 120c (either directly or via the management device 124) to set the desired audio configurations (e.g., channel settings, 5.1 configuration such as left-front, right-front, left-rear, right-rear, center, 7.1 surround sound configuration, etc.), par [0041], [0050]-[0054]).
However, Robinson disclose the claimed invention above and the plurality of Bluetooth devices/speakers having various characteristics/capabilities such as equalization of frequencies and bands, and the user set the desired audio configurations (par [0068]) but does not specifically disclose each of the BT speakers having the separate identification number associated with a frequency range of sound, the frequency range of sound being different for each of the separate identification numbers and based on user selection; and the detected features including the frequency range of sound associated with each of the identification numbers; and utilizing time delay between the devices and selected speakers if chosen by the user.
Nonetheless, in related art, Carlsson discloses a similar Bluetooth audio/speaker system comprising speaker 1 and speaker 2, where in each speaker would be associated with a respective network address such as but not limited to a respective media access control (MAC) address (par [0031]); and the user would ne selecting different speaker parameters such as selecting different frequency for each of the speakers (i.e. Bass, Treble and Big Woofer, see figures 4 and 8, par [0036] and [0057] and [0060]) and selecting delay (see figure 8, par [0036]-[0037]).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Carlsson into the teaching of Robinson for the purpose of generating desired audios by allowing targeted acoustic distribution with appropriate frequencies and time delay settings/configurations.
Consider claim 2, as applied to claim 1 above, Robinson, as modified by Carlsson, discloses a BT transceiver that supplies the audio signal to the audio processor (read as the circuit that generates assigned audio information with associated audio channels for first and second devices which are unknown devices to allow the first and second devices to output audios based on their respective capabilities, figures 3 and 4, par [0054] and [0068]-[0072]).
Consider claim 4, as applied to claim 1 above, Robinson, as modified by Carlsson, discloses wherein the manipulation of the audio signal includes assignment of one or more specific audio channels to the first and second connected BT listening device (read as the circuit that generates assigned audio information with associated audio channels for first and second devices which are unknown devices to allow the first and second devices to output audios based on their respective capabilities, figures 3 and 4, par [0054] and [0068]-[0072]).
Consider claim 6, as applied to claim 1 above, Robinson, as modified by Carlsson, discloses wherein the facilitating transmission includes delaying transmission of the manipulated audio signal to the first and second connected BT listening device by a specified amount of time (read as the determination of which device (object) is to play a particular sound can be mapped at execution time based on availability of a particular device and/or capabilities of that device, par [0054]).
Consider claim 7, as applied to claim 1 above, Robinson, as modified by Carlsson, discloses a selection of BT speaker combinations to be activated by the audio processor (read as the circuit that generates assigned audio information with associated audio channels for first and second devices which are unknown devices to allow the first and second devices to output audios based on their respective capabilities, figures 3 and 4, par [0054] and [0068]-[0072]).
Consider claim 8, as applied to claim 1 above, Robinson, as modified by Carlsson, discloses wherein the manipulation of the audio signal includes conversion of the audio codec to a format understandable by the BT speaker (read as portions of the source audio information can be encoded at execution to be specifically delivered to one or more available devices, par [0054], [0062] and [0070]).
Consider claim 9, as applied to claim 1 above, Robinson, as modified by Carlsson, discloses a method of generating an audio signal in a BlueTooth (BT) multi-device listening audio system, the method comprising: scanning, connecting, and receiving an identification by a device of a first connected BT listening device and a second connected BT listening device (read as the Bluetooth discovery which allows the management devices to detect and connect to other devices with, i.e. Bluetooth address, par [0048] and [0059]); detecting features of the first and second connected BT listening device (read as the advertising of device capabilities using SDP and the management device detects interface devices that support A2DP streaming, par [0059] and [0060]); manipulating the audio signal based from the detected features (read as the generations of assigned audio information with associated audio channels for first and second devices, figures 3 and 4, par [0054] and [0068]-[0072]); facilitate transmission of the manipulated audio signal to one of the first and second connected BT listening devices based on user determination of which of the first and second connected BT listening devices that the user desires the audio signal to be transmitted to; and a set of BT transceivers for transmitting audio to external BT listening devices (read as, in a manual mode, the user can interact with each of the interface devices 120a, 120b, 120c (either directly or via the management device 124) to set the desired audio configurations (e.g., channel settings, 5.1 configuration such as left-front, right-front, left-rear, right-rear, center, 7.1 surround sound configuration, etc.), par [0041], [0050]-[0054]); selecting one or a combination of the low-range frequency BT speaker, the mid-range frequency speaker, and the high-range frequency BT speaker for receiving the audio signal; and utilizing the time delay between the devices and the selected speakers if chosen by the user (read as Bluetooth audio/speaker system comprising speaker 1 and speaker 2, where in each speaker would be associated with a respective network address such as but not limited to a respective media access control (MAC) address (par [0031] of Carlsson); and the user would ne selecting different speaker parameters such as selecting different frequency for each of the speakers (i.e. Bass, Treble and Big Woofer, see figures 4 and 8, par [0036] and [0057] and [0060] of Carlsson) and selecting delay (see figure 8, par [0036]-[0037] of  Carlsson)).
Consider claim 11, as applied to claim 9 above, Robinson, as modified by Carlsson, discloses wherein the manipulation of the audio signal includes assignment of specific audio channels to the connected BT listening device (read as the circuit that generates assigned audio information with associated audio channels for first and second devices which are unknown devices to allow the first and second devices to output audios based on their respective capabilities, figures 3 and 4, par [0054] and [0068]-[0072]).
Consider claim 12, as applied to claim 9 above, Robinson, as modified by Carlsson, discloses wherein the manipulating of the audio signal includes filtering the audio signal to a specific frequency range (read as equalization of frequencies and bands and audio filters, par [0068]-[0069]).
Consider claim 13, as applied to claim 9 above, Robinson, as modified by Carlsson, discloses wherein the facilitating transmission includes delaying transmission of the manipulated audio signal to the connected BT listening device by a specified amount of time (read as the determination of which device (object) is to play a particular sound can be mapped at execution time based on availability of a particular device and/or capabilities of that device, par [0054]).
Consider claim 14, as applied to claim 9 above, Robinson, as modified by Carlsson, discloses displaying an image that includes a selection of BT speaker combinations to be activated by an audio processor (read as the circuit that generates assigned audio information with associated audio channels for first and second devices which are unknown devices to allow the first and second devices to output audios based on their respective capabilities, figures 3 and 4, par [0054] and [0068]-[0072]).

Consider claim 15, as applied to claim 1 above, Robinson, as modified by Carlsson, discloses a method comprising: scanning, connecting, and receiving identification by a device of a first connected BT listening device and a second connected BT listening device (read as the Bluetooth discovery which allows the management devices to detect and connect to other devices with, i.e. Bluetooth address, par [0048] and [0059]); detecting features of the connected BT listening device based from the received identification (read as the advertising of device capabilities using SDP and the management device detects interface devices that support A2DP streaming, par [0059] and [0060]); receiving and manipulating the audio signal based from the detected features (read as the generations of assigned audio information with associated audio channels for first and second devices, figures 3 and 4, par [0054] and [0068]-[0072]); facilitate transmission of the manipulated audio signal to one of the first and second connected BT listening devices based on user determination of which of the first and second connected BT listening devices that the user desires the audio signal to be transmitted to; and a set of BT transceivers for transmitting audio to external BT listening devices (read as, in a manual mode, the user can interact with each of the interface devices 120a, 120b, 120c (either directly or via the management device 124) to set the desired audio configurations (e.g., channel settings, 5.1 configuration such as left-front, right-front, left-rear, right-rear, center, 7.1 surround sound configuration, etc.), par [0041], [0050]-[0054]); selecting one or a combination of the low-range frequency BT speaker, the mid-range frequency speaker, and the high-range frequency BT speaker for receiving the audio signal; and utilizing the time delay between the devices and the selected speakers if chosen by the user (read as Bluetooth audio/speaker system comprising speaker 1 and speaker 2, where in each speaker would be associated with a respective network address such as but not limited to a respective media access control (MAC) address (par [0031] of Carlsson); and the user would ne selecting different speaker parameters such as selecting different frequency for each of the speakers (i.e. Bass, Treble and Big Woofer, see figures 4 and 8, par [0036] and [0057] and [0060] of Carlsson) and selecting delay (see figure 8, par [0036]-[0037] of  Carlsson)).
Consider claim 17, as applied to claim 15 above, Robinson, as modified by Carlsson, discloses wherein the manipulation of the audio signal includes assignment of specific audio channels to the connected BT listening device (read as the circuit that generates assigned audio information with associated audio channels for first and second devices which are unknown devices to allow the first and second devices to output audios based on their respective capabilities, figures 3 and 4, par [0054] and [0068]-[0072]).
Consider claim 18, as applied to claim 15 above, Robinson, as modified by Carlsson, discloses wherein the manipulating of the audio signal include filtering the audio signal to a specific frequency range (read as equalization of frequencies and bands and audio filters, par [0068]-[0069]).
Consider claim 19, as applied to claim 15 above, Robinson, as modified by Carlsson, discloses wherein the audio signal is received within or external to the device (read as the content provider, par [0070]).
Consider claim 20, as applied to claim 19 above, Robinson, as modified by Carlsson, discloses wherein the facilitating transmission includes delaying transmission of the manipulated audio signal to the connected BT listening device by a specified amount of time (read as the determination of which device (object) is to play a particular sound can be mapped at execution time based on availability of a particular device and/or capabilities of that device, par [0054]).

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645